                             LEVIN PAPANTONIO
                         Thomas ▪ Mitchell ▪ Rafferty ▪ Proctor
                            ——————————————————
Founded in 1955, Levin Papantonio (LP) is a 40-lawyer firm based in Pensacola, Florida. While
maintaining a traditional local practice as it has for 64 years, the firm now enjoys a national
reputation as a leader in mass tort and class action litigation.

LP attorneys have been appointed as lead counsel or PEC/PSC members in more than 50
MDLs ranging from pharmaceutical/medical device litigation to environmental and securities
cases. The firm is recognized for its ability to successfully resolve large MDLs.

It also is known for its trial bench, which has won more than $2.5 billion in jury verdicts,
including more than 150 jury verdicts exceeding $1 million.

As a leader in the mass tort/class action space, LP hosts a semi-annual seminar, Mass Torts
Made Perfect, that attracts more than 1,000 mass tort and class action lawyers to each event.

Despite LP’s national practice, the firm remains committed to local community, where its
roots run deep. To date, LP attorneys and employees have donated more than $35 million
and tens of thousands of volunteer hours to charity.

Sample Awards & Accomplishments
      Leadership Appointments in 50+ MDLs
      Best Law Firms – U.S. News & World Report
      Best Lawyers in America
      National Law Journal – America’s Elite Trial Lawyers & Hall of Fame
      President, National Trial Lawyers
      AAJ Board of Governors
      President, Public Investors Arbitration Bar Ass’n
      Public Justice Ass’n – Trial Lawyer of the Year Finalist
      Inner Circle of Advocates
      The Summit Council – Top Civil Just Attorneys in the U.S.
      Florida Trend Legal Elite

Sample Verdicts

      $150 million – defective drug
      $480 million – airplane crash
      $380 million – environmental pollution
      $43 million – fraud
      $30 million – tobacco wrongful death
      $31 million – medical malpractice
      $43 million – defective drug
      $18 million – train derailment
      $21 million – age discrimination
Sample Leadership Appointments
      Plaintiffs’ Steering Cmte. & Plaintiffs’ Discovery Liaison, MDL No. 2570, In re: Cook
       Medical, Inc. IVC Filters, Marketing, Sales Practices and Products Liability Litig. (S.D.
       Ind. – Hon. Richard L. Young)

      Plaintiffs’ Steering Cmte., MDL No. 2641, In re: Bard IVC Filters Products Liability Litig.
       (D. Az. – Hon. David G. Campbell)

      Plaintiffs’ Leadership Cmte. & Class Counsel (MRGO PSLC), In re: Katrina Canal
       Breaches Consolidated Litig., Case No. 05-4182 (E.D. La. – Hon. Stanwood R. Duval, Jr.)

      Plaintiffs’ Liaison Counsel for all Engle Progeny Tobacco Cases, 2008-present (Fla. 1st
       Cir. – Hon. Terry J. Terrell)
William F. Cash III
Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor, P.A.
316 S. Baylen Street #600, Pensacola FL 32502
Phone:     850-435-7059         E-mail:    bcash@levinlaw.com

Education
2008            J.D. summa cum laude, Capital University, Columbus, Ohio
               Capital Univ. Law Review, research editor
               National Moot Court Team

2000            B.A. in urban geography, Ohio State University, Columbus, Ohio
Employment
2009–           Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor, P.A.
                Currently a shareholder, transitioning to “of counsel” status in Chicago
               Co-lead of LP’s Class Actions Department
               Founded Wage & Hour Department
               Have held lead responsibility for several mass tort litigations
               Concentrate practice on advanced discovery, briefing, and oral argument

2008–09         Judicial law clerk, District Judge M. Casey Rodgers, Northern District of Florida

2008            Externship, Circuit Judge Jeffrey S. Sutton, Sixth Circuit Court of Appeals

2007            Externship, District Judge Algenon L. Marbley, Southern District of Ohio

1999–2007       Nationwide Mutual Insurance Company
               Software architect; led a team of developers writing cartographic applications

Admissions
               United States Supreme Court
               State bars of Illinois, Florida, and Ohio
               Federal circuits: Second, Fifth, Eleventh
               Federal districts: N.D. Fla., M.D. Fla., S.D. Fla., N.D. Ohio, S.D. Ohio, S.D. Ill.

Trial verdicts and decisions
               In re Chinese Drywall: approximately $2 million (2010)
               Gaghan v. Hoffmann-La Roche: $2.1 million (2011)
               Wilkinson/Rossitto v. Hoffmann-La Roche: $18 million (2012)
               Kendall v. Hoffmann-La Roche: $2.5 million (2014)




                                     Page 1 — Updated July 1, 2019
             In re Pradaxa Prods. Liab. Litig., MDL No. 2385, 2014 WL 321656 (S.D. Ill. Jan.
              29, 2014) (defeated arguments to shield 85 documents from confidentiality under
              German law) (lead author of brief)
             Rich v. Simoni, 772 S.E.2d 327 (W. Va. 2015) (Supreme Court tightened ethical
              standards for contingency lawyers, holding Rules of Professional Conduct had the
              force of public policy) (briefed and argued)
             Kerns v. Lamot Industries, LLC, No. 3:16cv76, 2017 WL 2903348 (N.D. Fla. June
              1, 2017) (plaintiff’s summary judgment motion; established right to emotional
              distress damages in FLSA case)

Other credentials/experience
             Numerous articles in professional journals (FJA Journal; The American Trial
              Lawyer cover story)
             Public speaking: AAJ; Mass Torts Made Perfect; Colo. Trial Lawyers Assoc.
             Regularly appear at Capital University Law School (lectures; moot court)




                                  Page 2 — Updated July 1, 2019
                     Matthew D. Schultz
                     Shareholder
                     Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor, P.A.
                     316 S. Baylen St., Suite 600
                     Pensacola, FL 32502
                     (850) 435-7140

Education & Background
    J.D., summa cum laude, Florida State University College of Law, 2002
    Recipient, 14 Book Awards – FSU College of Law, 1999-2002
    Member, FSU Law Review, 1999-2002
    Sr. Articles Editor, FSU Law Review, 2001-2002
    Order of the Coif
    Law Clerk, Hon. Robert L. Hinkle, U.S. District Court (N.D. Fla.), 2002-2004

Previous & Ongoing Judicial Appointments
    Plaintiffs’ Executive Cmte., MDL No. 2816, In re: Sorin 3T Heater Cooler System (W.D.
      Pa. – Hon. John E. Jones, III)

      Plaintiffs’ Executive Cmte., MDL No. 2695, In re: Santa Fe Natural Tobacco Co.
       Marketing and Sales Practices Litig. (D.N.M. – Hon. James O. Browning)

      Plaintiffs’ Steering Cmte. & Plaintiffs’ Discovery Liaison, MDL No. 2570, In re: Cook
       Medical, Inc. IVC Filters, Marketing, Sales Practices and Products Liability Litig. (S.D.
       Ind. – Hon. Richard L. Young)

      Plaintiffs’ Steering Cmte., MDL No. 2641, In re: Bard IVC Filters Products Liability Litig.
       (D. Ariz. – Hon. David G. Campbell)

      Plaintiffs’ Leadership Cmte. & Class Counsel (MRGO PSLC), In re: Katrina Canal
       Breaches Consolidated Litig., Case No. 05-4182 (E.D. La. – Hon. Stanwood R. Duval,
       Jr.)

      Plaintiffs’ Liaison Counsel for all Engle Progeny Tobacco Cases, 2008-present (Fla. 1st
       Cir. – Hon. Terry J. Terrell)

Representative Verdicts
    Gray v. R.J Reynolds Tobacco Co., et al. ($9.25 million jury verdict)
    Guy v. Roads, Inc. of NW Fla. ($4.25 million jury verdict)
    Martin v. R.J. Reynolds Tobacco Co., et al. ($30 million jury verdict)
    Danielson v. Philip Morris USA Inc. ($2.95 million jury verdict)

Honors
   AV Rated, Martindale-Hubbell (>20 5-star reviews for ethical conduct)
   Florida “Super Lawyer” 2009-2019
   AVVO Rating: 10
   Eagle Scout, BSA
